Citation Nr: 0007703	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for residuals of 
injuries to the mouth, teeth, and jaw. 

4.  Entitlement to service connection for a cardiovascular 
disability. 

5.  Entitlement to service connection for an ulcer.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cardiovascular disability as the result of medication 
administered by the Department of Veterans Affairs. 

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an ulcer as the result of medication administered by the 
Department of Veterans Affairs. 

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  

At the September 1999 personal hearing before the undersigned 
member of the Board, sitting at Buffalo, New York, the 
veteran withdrew his claim for service connection for visual 
impairment. 

In February 1997, on a Statement in Support of Claim, the 
veteran effectively entered a claim under the provisions of 
38 U.S.C.A. § 1151 for an ulcer, impotence, and colon cancer.  
In a rating decision in April 1998, the claim was denied, and 
the veteran was notified of this decision in May 1998.  The 
Board finds that the veteran's June 1998 statement and 
Statement in Support of Claim effectively entered notice of 
disagreement with the denial of his claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for an ulcer and 
impotence as the result of medication administered by VA.  
However, he did not enter a notice of disagreement to the 
denial of his claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for colon cancer as the result of 
medication administered by VA.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of compensation under the 
provisions of 38 U.S.C.A. § 1151 for colon cancer as the 
result of medication administered by VA is not currently on 
appeal to the Board. 

As a notice of disagreement was filed to the denial of the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for impotence as the result of medication administered by VA, 
this issue is addressed in the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability of 
the mouth, teeth, or jaw. 

2.  There is no competent medical evidence of record of a 
nexus between the veteran's currently diagnosed disorders of 
the right shoulder, back, cardiovascular disorders, or peptic 
ulcer, and his military service, including a truck accident 
or right shoulder or back injuries in service.

3.  There is no competent medical evidence of record that the 
veteran suffered additional cardiovascular disability as the 
result of medication administered by VA. 

4.  There is no competent medical evidence of record that the 
veteran has an ulcer condition or additional ulcer disability 
as the result of medication administered by VA.
CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a right shoulder disability, a back disability, residuals 
of injuries to the mouth, teeth, and jaw, a cardiovascular 
disability, and an ulcer, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C. § 1151 for a cardiovascular 
disorder, as the result of medication administered by VA, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C. § 1151 for an ulcer condition, as 
the result of medication administered by VA, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).   Where a veteran who 
served for 90 days or more during a period of war develops    
arthritis, cardiovascular-renal disease, or peptic ulcers to 
a degree of 10 percent or more within one year from 
separation from such service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. 3.307, 3.309 (1999).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

In this veteran's case, the Board notes that the veteran's 
service medical records are not available.  The National 
Personnel Records Center, St. Louis, Missouri has indicated 
that the veteran's service records may have been destroyed in 
a fire in 1973.  The Board observes that, where service 
medical records are presumed destroyed, the duty to assist 
includes the obligation to search for alternate forms of 
medical records and a heightened duty to explain to the 
veteran reasons and bases for findings and conclusions.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In this case, alternative 
forms of medical records were sought through the veteran and 
the Office of the Surgeon General, and alternative evidence 
received included morning reports.  

The veteran was on active duty from February 1953 to December 
1954.  He contends that, as the result of a truck accident in 
service in July 1954, he injured his right shoulder and back, 
and that his current right shoulder and low back disorders 
are causally related to that in-service injury.  He contends 
that he injured his mouth, teeth, and jaw during basic 
training.  He further contends that he now has cardiovascular 
problems and ulcers which were incurred during his service in 
Korea.  

A photocopy of a letter from the veteran to his mother dated 
in July 1954 reflects the veteran writing that he dislocated 
his shoulder and hurt his back as the result of a truck 
accident. 

A pharmacy record reflects that in 1968 the veteran had 
prescriptions filled. 

The evidence of record reflects that in 1983 the veteran 
filed a claim for service connection for various disorders, 
including fracture of a vertebra of the back in 1976 and high 
blood pressure, but did not mention any of the other 
currently claimed disorders.  The veteran reported that in 
August 1976 he fell off a truck, breaking his left forearm 
and breaking a vertebra of the back.  A medical affidavit 
dated in January 1983 reflects that in 1976 the veteran was 
treated for fracture of the midshaft of the left ulna and 
fracture of the anterior superior body of L4.  

At a VA pension examination in March 1983, the veteran was 
noted to have been hypertensive for the previous 3 to 4 
years.  The veteran reported that he had an ulcer following 
his Korean service, he injured his back on a job in 1976, 
apparently fracture of the fourth lumbar vertebra, for which 
he was receiving Workmen's Compensation, and had experienced 
persistent and continuing low back pain since then which had 
worsened since 1980, when he was made to lift a 1000 pound 
roll.  He complained that he experienced, among other things, 
numbness of the back and neck, and severe pain in the right 
shoulder.  Examination resulted in a diagnosis of 
hypertension.  X-ray of the lumbosacral spine in March 1983 
revealed an old compression fracture of the T12 vertebra and 
calcification in the distal portion of the abdominal aorta, 
and a small triangular ossification adjacent to the antero-
superior corner of the L4 vertebral body which could 
represent either an old chip fracture of a limbus vertebra 
(which is a normal developmental variant).  

VA outpatient treatment records reflect that in April 1989 
the veteran reported a history which included that he had 
experienced high blood pressure for about 10 years, he had a 
history of degenerative joint disease of the low back since a 
fracture in 1976, a history of a stomach ulcer when he was in 
service, and that his right shoulder reconstruction was 
dislocated when a computer fell on it.  The examiner noted 
that the veteran had "ASA [from] illegal DV drugs," and 
that the veteran had decreased range of motion and soreness 
of the right lumbar paraspinal muscle.  X-ray examination in 
April 1991 revealed mild thoracic spine degenerative disease, 
and findings which suggested left ventricle hypertrophy. 

At a VA examination in July 1991, the veteran reported that 
in 1976 he fractured his 12th thoracic and 4th lumbar spinal 
vertebra, with subsequent progressive low back pain and 
stiffness, and that he had undergone stabilization surgery of 
the right shoulder in 1986, with no recurrent dislocations, 
but with marked pain and difficulty moving his right arm at 
the shoulder.  The resulting diagnoses, based on X-ray 
findings, were early post-traumatic arthritic changes and 
status post-operative (surgical stabilization) changes of the 
right shoulder for recurrent dislocations with severe 
limitation of movement of the right shoulder because of pain; 
and post-traumatic changes in the lumbar sacral area (T12 and 
L4, mild L5-S1 degenerative disc disease) with increasing low 
back pain and disability.  In 1993 the veteran was seen for 
right shoulder bursitis.

In June 1996 (on a Statement in Support of Claim), the 
veteran entered claims for service connection for the issues 
currently on appeal. 

A January 1996 VA treatment entry reflects the veteran 
reporting: being allergic to Procardia, and denying all 
problems including previous stroke; peptic ulcer disease in 
the 1950's with some occasional indigestion at currently; 
surgery on the right shoulder; and a history of broken arm 
and jaw at one time.  The veteran complained of lower chest 
pain.  The impressions included: lower chest pain of 
undetermined etiology; coronary atherosclerosis; exogenous 
obesity; and hypertension.  An April 1996 EKG resulted in the 
impression of exercise induced myocardial ischemia.  

In August 1996, the veteran was diagnosed with 
arteriosclerotic heart disease and hypertension.  At that 
time, the veteran also complained of right arm pain and 
chronic low back pain. 

A VA examination in December 1997 noted the veteran's history 
of injury to the teeth and jaw and right shoulder dislocation 
in service, and that in 1980 he was diagnosed with 
hypertension.  The resulting diagnoses were hypertension and 
coronary artery disease.  The examiner opined that the origin 
of the coronary artery disease was the veteran's cardiac risk 
factors: elevated cholesterol, smoking history, questionable 
family history, and being a male over the age of 45. 

In lay statements received in June 1998, the veteran wrote 
that: he had been struck in the mouth during service and had 
extensive dental work, and now had problems eating and 
digesting his food; he injured his right shoulder in service 
when a truck turned over in 1954 in Korea; he had heart 
problems and ulcers, and had been treated for ulcers while in 
Korea; and his right shoulder became dislocated about 4 
months after service.  

Various lay statements reflect that the veteran hurt his face 
or mouth, and teeth, in service; he injured his right 
shoulder and back in a truck accident in Korea; he had severe 
stomach problems or ulcers after he returned from service; 
and his right shoulder problem continued after service, and 
he had dislocated it many times.  

A VA pharmacy prescription form, dated in March 1999, 
reflects diagnoses of coronary disease, hypertension, 
arthritis, bowel resection for tumor, and chronic peptic 
ulcer disease.  

At a personal hearing in September 1999 before the 
undersigned member of the Board, sitting at Buffalo, New 
York, the veteran testified in relevant part that: he was 
involved in a truck accident in 1954; a doctor in service 
treating for injuries from this accident diagnosed a 
dislocated shoulder, but did not treat the back at that time; 
he returned to his duties the next day, driving with one arm; 
he had not received continuous treatment since service, 
though the back and shoulder symptoms had been continuous, 
including multiple shoulder dislocations; his cardiovascular 
condition was first diagnosed in 1994; there was a work-
related shoulder dislocation after service; and there was a 
post-service back injury in 1976; his ulcer began during 
service in 1953 as the result of his dental injury; and a 
doctor in service told him he had a peptic ulcer.  He also 
testified that he injured his mouth, teeth, and jaw during 
basic training in service, which injury broke off many teeth 
and left a residual scar.  

After a review of the evidence of record, and even assuming 
that the veteran experienced an injury to the mouth or teeth 
in service, the Board finds that there is no competent 
medical evidence of record to demonstrate that the veteran 
currently has a disability of the mouth, teeth, or jaw.  The 
veteran testified that he was not aware of a jaw fracture 
during service.  There is no medical evidence of a current 
diagnosis of any of these disorders.  The Court has held that 
"[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Additionally, there is no competent medical evidence of 
record of a nexus between the veteran's currently diagnosed 
disorders of the right shoulder, low back, cardiovascular 
disorder, or peptic ulcer, and his military service, 
including a truck accident or injury in service.  The Board 
notes that the veteran has reported a truck accident in 
service, and has presented corroborating lay evidence to 
support both the occurrence of the incident and that, at that 
time, he injured his back and right shoulder.  For the 
purposes of determining whether the veteran has presented a 
well-grounded claim as to the issues on appeal, his 
credibility is assumed; that is, the occurrence of the truck 
accident and right shoulder and back injury in service is 
accepted as true.  Notwithstanding that this aspect of the 
veteran's claim (occurrence of an in-service injury) has been 
established for well-groundedness purposes, there is still no 
competent medical nexus opinion evidence to etiologically 
relate the veteran's currently diagnosed disorders to his 
service, including to this injury in service.  The evidence 
reflects evidence of shoulder surgery in 1986, over 30 years 
after service separation.  Post-service back symptomatology 
is noted to have begun in 1976 with a post-service injury and 
fracture, and to have increased symptomatology after a 
reinjury in 1980.  The evidence reflects that the veteran was 
first diagnosed and treated for hypertension in 1980, notably 
about 26 years after service separation, and that his other 
cardiovascular disability, diagnosed even later in the early 
1990's, has been medically related to non-service-connected 
factors.  The veteran's reporting of ulcer-like 
symptomatology in service was not of record until 1989, and a 
peptic ulcer was not actually diagnosed until March 1999.  
Even though the veteran has reported that certain 
symptomatology, for example, of an ulcer or shoulder 
(including separations) symptomatology, has been continuous 
since service separation, there is still no medical opinion 
evidence of record to relate the veteran's reported 
continuous post-service symptomatology to his service.  See 
Savage, 10 Vet. App. at 498.   

The veteran's lay assertions to the effect that his currently 
diagnosed disorders are related to service do not constitute 
the required medical evidence of a nexus because, while a lay 
person is competent to describe symptoms, a lay person is not 
competent to offer evidence which requires medical knowledge, 
such as a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Grottveit, 5 Vet. App. at 
93 (if the only evidence on a medical issue is the testimony 
of a lay person, the claimant does not meet the burden 
imposed by 38 U.S.C. section 5107(a) and does not have a 
well-grounded claim).  Unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  With regard to the veteran's written 
assertions in June 1998 that a doctor in service told him he 
had dislocated his shoulder and the muscles and ligaments 
were torn loose by the in-service accident, and his hearing 
testimony that a doctor in service told him he had a peptic 
ulcer, the Court has held that such a veteran's account, 
"filtered as it [is] through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

For these reasons, the Board must find the veteran's claims 
of entitlement to service connection for a right shoulder 
disability, a back disability, residuals of injuries to the 
mouth, teeth, and jaw, a cardiovascular disability, and an 
ulcer, are not well grounded.  38 U.S.C.A. § 5107(a).






II. 38 U.S.C.A. § 1151 Claims 

A. Cardiovascular Disorder

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the relevant issue before the Board is whether the 
veteran's cardiovascular disorders were a result of VA 
medical treatment, including medications.  

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment 
(medications prescribed) furnished by VA to the veteran, 
Brown v. Gardner, 115 S.Ct. 552 (1994), he still has the 
burden of submitting cognizable evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim under the provisions of 38 U.S.C.A. § 1151 is plausible 
or capable of substantiation.  That is, the veteran must 
submit competent evidence that the cardiovascular disorders 
occurred as the result of VA hospitalization, medical or 
surgical treatment, and/or examination.  38 U.S.C.A. §§ 1151, 
5107(a).

The veteran originally filed a claim for service connection 
for cardiovascular disorder as a direct result of his active 
duty service, this issue has been addressed above.  For the 
first time, in June 1998, the veteran entered a claim for 
compensation for cardiovascular disability under the 
provisions of 38 U.S.C.A. § 1151, contending that his 
cardiovascular disability was caused by medication prescribed 
by VA.  

As noted above, the evidence in this veteran's case reflects 
that the veteran was hypertensive beginning in about 1980.  
In April 1991, the veteran was noted to be noncompliant with 
his hypertension medications, and started himself on some 
unknown medication which, he reported, "made my heart go 
crazy."  As the history noted herein reflects, during VA 
outpatient treatment, the veteran also complained of chest 
pain, and continued treatment for hypertension, including 
treatment in 1995 with the medications Procardia and 
Cardizem. 

Received in October 1996 was an article to the effect that 
the drugs Cardizem and Procardia, calcium channel blockers, 
"can be dangerous when given to patients immediately after a 
heart attack, or when they are given some time later to 
prevent a second heart attack." 

A VA examination in December 1997 diagnosed hypertension and 
coronary artery disease.  The examiner opined that the origin 
of the coronary artery disease was the veteran's cardiac risk 
factors: elevated cholesterol, smoking history, questionable 
family history, and being a male over the age of 45.  The 
examiner further noted the veteran's history of hypertension 
diagnosed in about 1980, atypical chest pain, and 
hypercholesterolemia, and the medications which had been 
prescribed to the veteran, including hydrochlorothiazide, 
Procardia (to which the veteran reported being allergic), 
diltiazem, and Cardizem (including increased dosage in 1995), 
before being given a different antihypertensive medication in 
1996.  The examiner indicated that an EKG in April 1996 
reflects that the veteran had no evidence of coronary artery 
disease or old myocardial infarction.  The left ventricle 
hypertrophy was indicated to be consistent with end organ 
damage secondary to hypertension.  The examiner indicated 
that the veteran's symptoms in 1995 (severe headaches, 
dizziness, and general aches and pain, etc.) were due to the 
Cardizem, but that the side effects would only be temporary 
and would resolve with discontinuation of the medication.  
With regard to the article submitted by the veteran 
pertaining to the use of calcium channel blockers, the 
examiner wrote that such findings had not been considered 
definitive enough to cause any significant change in the 
general use of these medications.   

At the September 1999 Board hearing, the veteran testified in 
relevant part that: he had a history of hypertension; 
Cardizem was supposed to be given only to those who had had a 
heart attack, and he did not have a heart attack; he had had 
a lot of problems with the heart since taking Cardizem 
beginning in 1992 or 1993 (though he could not remember), 
which he did for "quite a while"; and he was diagnosed with 
a cardiovascular condition in 1994, after he took the 
medicine. 

After a review of the available evidence of record, the Board 
finds that there is no competent medical evidence of record 
that the veteran suffered additional disability, to include a 
cardiovascular disability, as the result of medication 
administered by VA, including Procardia and Cardizem 
prescribed by VA in 1995.  The study submitted by the veteran 
constitutes some evidence that the drugs Cardizem and 
Procardia, calcium channel blockers, "can be dangerous when 
given to patients immediately after a heart attack."  
However, in this case, there is no competent medical evidence 
that the veteran experienced a heart attack (myocardial 
infarction) in 1995 prior to the time he was prescribed these 
drugs.  The veteran's lay statements, as well as other lay 
statements of record submitted, while competent to establish 
that the veteran experienced certain symptomatology, 
including in 1995 when he was taking Cardizem, do not 
constitute evidence of such medical causation between the 
medications he was taking and his diagnosed cardiovascular 
disorders.  With regard to the veteran's written assertions 
in June 1998 that in November 1997 a doctor at a VA medical 
center told him he had a heart attack and that Cardizem 
caused his heart problems, the Court has held that such a 
veteran's account of what a doctor purportedly said does not 
constitute "medical" evidence.  See Robinette, 8 Vet. App. 
at 77.  

As there is no competent medical opinion evidence of record 
that the veteran suffered additional cardiovascular 
disability, as the result of medication, including Procardia 
or Cardizem, prescribed by VA, the Board must find that the 
veteran's claim for compensation under the provisions of 
38 U.S.C. § 1151, for cardiovascular disability, is not well 
grounded.  38 U.S.C.A. § 5107(a).  

B. Ulcer Disease

As noted above, there is no medical evidence of peptic ulcer 
disease during service or for many years thereafter, and no 
medical evidence of a nexus between a current ulcer condition 
and service.  In statements and testimony, the veteran 
contends that   medication prescribed by VA worsened his 
ulcer condition.  In reviewing the record, the board finds no 
medical evidence of record that the veteran suffered 
additional ulcer disability, as the result of medication 
administered by VA.

As there is no competent medical opinion evidence of record 
that the veteran has an ulcer condition or additional ulcer 
disease as the result of medication, the Board must find that 
the veteran's claim for compensation under the provisions of 
38 U.S.C. § 1151, for an ulcer, is not well grounded.  
38 U.S.C.A. § 5107(a).  

The Board is aware of no circumstances in these matters which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would render the veteran's 
claims for service connection or compensation "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection or compensation for the 
issues on appeal.  Robinette at 77-78.


ORDER

The veteran's claim of entitlement to service connection for 
a right shoulder disability, being not well grounded, is 
denied.

The veteran's claim of entitlement to service connection for 
a back disability, being not well grounded, is denied.
The veteran's claim of entitlement to service connection for 
residuals of injuries to the mouth, teeth, and jaw, being not 
well grounded, is denied.

The veteran's claim of entitlement to service connection for 
a cardiovascular disability, being not well grounded, is 
denied.

The veteran's claim of entitlement to service connection for 
an ulcer, being not well grounded, is denied.

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a cardiovascular disability, as the 
result of medication administered by VA, being not well 
grounded, is denied. 

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for an ulcer condition, as the result of 
medication administered by VA, being not well grounded, is 
denied.


REMAND

On appeal, in February 1997, the veteran raised the issues of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
colon cancer and impotence as the result of medication 
administered by VA.  An April 1998 rating decision denied 
these claims and in May 1998 the veteran was notified of this 
decision.  Thereafter, the veteran did not enter a notice of 
disagreement with the denial of compensation for colon 
cancer.  

With regard to the veteran's 38 U.S.C.A. § 1151 claim for 
compensation for impotence, in June 1998, on a VA Form 9 with 
attached Statement in Support of Claim (dated June 16, 1998, 
received June 19, 1998), the veteran entered notice of 
disagreement with this denial.  However, it does not appear 
that a statement of the case on this issue has been issued 
subsequent to the veteran's notice of disagreement.  In the 
normal course of VA adjudication, a claimant who wishes to 
appeal an adverse RO decision files a notice of disagreement 
and then, after the RO has filed a statement of the case, 
perfects an appeal to the Board by filing a substantive 
appeal to the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997) (Archer, Chief Judge, concurring); 
Hamilton v. Brown, 4 Vet. App. 528, 533 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1583-85 (Fed. Cir. 1994); Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993) (detailing the "series 
of very specific, sequential, procedural steps that must be 
carried out" to acquire appellate review); 38 U.S.C. § 7105 
(West 1991); 38 C.F.R. § 20.201 (1999).  

The record does not reflect that, pursuant to 38 C.F.R. 
§ 19.26 (1999), a statement of the case has been issued on 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151, for impotence as the result of medication 
administered by VA.  In the past, the Board has referred such 
matters back to the RO for appropriate action.  However, the 
Court has indicated that the proper action is to remand the 
issue to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of entitlement to compensation under 
38 U.S.C.A. § 1151, for impotence as the result of medication 
administered by VA, is hereby REMANDED to the RO for the 
following actions:

The RO should issue a statement of the 
case on the appeal initiated by the 
veteran from the April 1998 denial of 
entitlement to compensation under 
38 U.S.C.A. § 1151, for impotence, as the 
result of medication administered by VA.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from this 
determination. 

The purpose of this remand is to afford the veteran due 
process of law and to comply with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
intimates no opinions as to the eventual determination to be 
made in this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

